        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                     )        CASE NO.: 16-CR-10343-ADB
                                              )
               v.                             )
                                              )
MICHAEL L. BABICH, et al                      )
                                              )
                                              )

                     GOVERNMENT’S OPPOSITION TO DEFENDANTS’
                    RENEWED MOTION FOR A BILL OF PARTICULARS

                                           Introduction

       Defendants Michael Babich, Michael Gurry, Richard Simon, Sunrise Lee, Joseph Rowan,

and John Kapoor (collectively, the “Defendants”) have moved for an order requiring the United

States to file a bill of particulars for the Second Superseding Indictment (the “SSI” or

“Indictment”). Defendant’s Motion should be denied, as it seeks particulars that go beyond the

requirements of Rule 7(f) of the Federal Rules of Criminal Procedure and established precedent.

As shown below, the detailed Indictment, as well as the timing and substance of the discovery

already provided, more than provide Defendants with sufficient information to prepare their

defenses, avoid unfair surprise at trial, and protect against double jeopardy.

                                                  Background

       The SSI alleges that Defendants violated the Racketeering Influenced and Corrupt

Organizations Act (“RICO”) by knowingly joining a conspiracy, the objective of which was to

operate an enterprise—Insys—through a pattern of racketeering activity consisting of multiple

acts of a specified crime or crimes, all in violation of 18 U.S.C. §1962(d).      The pattern of

racketeering activity in this case was pled in a so-called Glecier format, under which an

indictment is sufficient despite the fact that it does not list specific predicate acts in which

defendant(s) are involved so long as the indictment alleges that defendants(s) knowingly joined a
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 2 of 17



conspiracy, the objective of which was to operate the enterprise through a pattern of racketeering

activity consisting of multiple acts of a specified crime or crimes. See United States v. Glecier,

923 F.2d 496, 500-01 (1991); see also Salinas v. United States, 552 U.S. 52, 63 (1997) (noting

that unlike the general federal conspiracy statute, 18 U.S.C. §371, which requires that at least one

of the conspirators have committed an act to effect the object of the conspiracy, “there is no

requirement of some overt act or specific act” in §1962(d) and “[t]he RICO conspiracy

provision, then, is even more comprehensive than the general conspiracy offense in §371”);

United States v. Applins, 637 F.3d 59, 81 (2d Cir. 2011) (because a RICO conspiracy charge

“need not specify the predicate or racketeering acts that the defendants agreed would be

committed, it is sufficient to allege and prove that the defendants agreed to the commission of

multiple violations of a specific statutory provision that qualifies as RICO racketeering activity”)

(internal citation omitted). The narrative Indictment describes the alleged Glecier racketeering

conspiracy, including the conspiratorial agreement, the types of racketeering activity, and the

object of the alleged conspiracy. SSI at ¶¶23-26. Under Glecier, it is not necessary for an

indictment charging a RICO conspiracy to allege specific racketeering acts. 923 F.2d at 500

(“Neither overt acts, nor specific predicate acts that the defendant agreed personally to commit,

need be alleged or proved for a section 1962(d) offense.”) (internal citations omitted).

       Following the initial description of the Glecier racketeering conspiracy, the SSI describes

the manner and means used to accomplish the alleged racketeering activity. See SSI at ¶¶27- 62

(Manner and Means: Bribing Practitioners); SSI at ¶¶63-70 (Manner and Means: Fraudulent

Prior Authorization Requests); and SSI at ¶¶71-73 (Manner and Means: Avoiding Detection).

While the RICO Conspiracy statute, 18 U.S.C. §1962(d), does not require proof of overt acts, the

SSI gives specific, and at times extensive, examples of the conduct of each defendant in the

conspiracy. As a conspiracy, some of the allegations against each of the Defendants overlap;

                                                 2
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 3 of 17



however, the SSI identifies the role played by each Defendant with specificity. Compare SSI at

¶¶48-49, 52, 54-55, 59-60, 63-65, 67, and 70-73 (references to Kapoor) with SSI at ¶¶44-45,

48-49, 52, 54-60, 63-65, 67-73 (references to Babich); SSI at ¶¶44, 48-50, 52, 54-56, 59-60, 63,

and 71 (references to Simon); SSI at ¶¶48-49, 52, 57-60, 63, 69, and 71 (references to Rowan);

SSI at ¶¶ 44, 48-49, 52, 56, 59-60, 63, and 71 (references to Lee); and SSI at ¶¶54, 63-65, and

67-70 (references to Gurry).

       In addition to the SSI, each of the Defendants received comprehensive discovery

following their initial arraignment in the case. Specifically, Defendants were provided almost

immediate access to documents and information far beyond that which they are entitled under the

Federal Rules of Criminal Procedure and the Local Rules of this District. As such, each of the

Defendants have, for nearly a year, had access to Grand Jury materials including 55 transcripts

from roughly 45 witnesses, as well as approximately 730 exhibits.          Defendants have also

received more than 300 reports of interviews created by agents assigned to the prosecution team

(e.g., Federal Bureau of Investigation 302 reports and formal memoranda of interviews).

Further, in the course of discovery, acting upon a request of Defendants, the government has

provided agent notes underlying the previously provided reports.

       In addition to the investigative materials described above, the government provided

Defendants with third-party materials in its possession, including all documents obtained from

Insys, all medical records, all insurance records (including recorded calls), all Centers for

Medicare and Medicaid Services records, and all Drug Enforcement Administration (“DEA”)

records in the possession of the United States Attorney’s Office for the District of Massachusetts.

Further, the government has provided Defendants with copies of investigative materials

produced to this Office by United States Attorneys’ Offices in Alabama, Arkansas, California,

Connecticut, Florida, New Hampshire, New York, and Rhode Island.

                                                3
         Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 4 of 17



       With each production, the government has provided Defendants with indices that

describe the type of materials produced and their corresponding bates ranges. The indices and

the searchable databases enable Defendants to conduct targeted searches pertaining to particular

witnesses and issues.1

                                          Legal Principles

       Rule 7(c)(1) of the Federal Rules of Criminal Procedure provides, in relevant part, that an

indictment “must be a plain, concise and definite written statement of the essential facts

constituting the offense charged . . .” Fed. R. Crim. P. 7(c)(1). An indictment need not be

“infinitely specific,” nor identify all evidence the government will present at trial. United States

v. Sepulveda, 15 F.3d 1161, 1192 (1st Cir. 1993); see also United States v. Nabors, 45 F.3d 238,

240 (8th Cir. 1995) (“[T]e government does not have to name the other members of the alleged

enterprise until trial. There being no equivalent in criminal procedure to the motion for summary

judgment that may be made in a civil case, see Fed. R. Civ .P. 56(c), the government has no duty

to reveal all of its proof before trial.”). To the contrary, an indictment is sufficiently particular if

it “elucidates the elements of the crime, enlightens a defendant as to the nature of the charge

against which she must defend, and enables her to plead double jeopardy in bar of future

prosecution of the same offense.” Sepulveda, 15 F.3d at 1192 (citing Hamling v. United States,

418 U.S. 87, 117 (1974)). Defendants therefore have the burden of showing that the absence of

a bill of particulars will lead to prejudicial surprise or the obviation of opportunities for

meaningful defense preparation. See United States v. Perry, Criminal No. 12-10293-DJC, 2013

WL 3158078, at *5 (D. Mass. June 19, 2013) (Dein, M.J.). That is so because where the


1
  Defendants assert that the volume of discovery provided necessitates a bill of particulars, see
Def. Mem. at 9; while at the same time seeking an unprecedented volume of discovery, see
Defendants’ Motion for an Order Requiring The Government To Produce Exculpatory Material
In The Possession Of Sister USAOs and Federal Agencies (ECF 311); Defendant’s Motion For
An Order Requiring The Government To Produce Certain Patient Records (ECF 313).
                                              4
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 5 of 17



indictment provides the sought after details, or where the information necessary for the

preparation of the defense can be obtained through other means, such as discovery, a bill of

particulars is unnecessary and unwarranted. See, e.g., Sepulveda, 15 F.3d at 1193.

       Indeed, the right to meaningful defense preparation does not require the government to

disclose all of the evidence it will present at trial. “[B]ecause a bill of particulars strictly

confines the government's proof at trial within its four corners… judges are reluctant to order

particulars which, in their requirement for detail or otherwise, amount to the imposition of a

straitjacket on the prosecution.” United States v. Ackerly, Criminal No. 16-10233-RGS, 2017

WL 5484673, at *3 (D. Mass. Nov. 15, 2017) (citing United States v. Smith, 776 F.2d 1104,

1111 (3d Cir. 1985)). Rule 7(f) is “not a tool of discovery, and its purpose is not to obtain

disclosure of evidence, witnesses to be offered at trial, or the government’s legal theories.”

United States v. Stryker Biotech, LLC, Criminal No. 09-10330-GAO, 2010 WL 2900684, *2

(D. Mass. July 21, 2010) (Dein, M.J.); see also United States v. Allen, Criminal No. 09-10148-

JLT2009 WL 2496472, at *1 (D. Mass. 2009) (Bowler, M.J.) (“A defendant is not entitled to

recover evidentiary matters by filing a motion for a bill of particulars.”). A bill of particulars, in

other words, “is not a general investigative tool, a discovery device, or a means to compel the

government to disclose evidence or witnesses to be offered prior to trial.” United States v.

Nunez, Criminal No. 00-121-RCC, 2001 WL 917098, at *5 (S.D.N.Y. Feb. 1, 2001). Nor should

a bill of particulars be granted where the consequence would be to restrict unduly the

government’s ability to present its case at trial. See United States v. Gibson, 175 F. Supp. 2d

532, 536 (S.D.N.Y. 2001) (rejecting request in securities fraud case for names of investors to

whom misrepresentations were made); United States v. Feola, 651 F. Supp. 1068, 1132

(S.D.N.Y. 1987) (explaining that because a bill of particulars “confines the Government’s proof



                                                  5
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 6 of 17



to particulars furnished, requests for a bill of particulars should not be granted where the

consequence would be to restrict unduly the Government’s ability to present its case”).

                                            Argument

       Despite the detailed narrative Indictment and the extensive discovery provided by the

government in this case, Defendants seek a bill of particulars related to 12 separate requests. The

12 defense requests are divided into four categories: (A) Alleged Honest Services Fraud Scheme,

(B) Alleged Insurance Fraud Scheme, (C) Alleged Illicit Distribution Scheme, and (D) Venue

Allegations. That motion should be denied for the reasons set forth below.

       1. Request A.1

       Defendants first request particulars identifying all forms of bribes or kickbacks the

government intends to introduce at trial. See Def. Mem. at 10; United States October 18, 2018

written response to Defendants’ request for additional particulars (“October 18th letter”) at 3.

This request should be denied.

       The SSI, together with the governments October 18th letter, identify four forms of bribes

and kickbacks allegedly offered to the co-conspirator practitioners in this case. They are:

               a. bribes and kickbacks disguised as speaker program honoraria,
                  SSI at ¶29 and ¶¶ 46-52);

               b. services of Insys employees used as bribes and kickbacks, SSI
                  at ¶29 and ¶¶53-58;

               c. sham dinners that occurred in Massachusetts, October 18th
                  Letter at 3-4;

               d. agreements to pay bribes in the form of volume discounts to
                  C&R pharmacy in Alabama, Benzer Pharmacy in Michigan,
                  and United Pharmacy in Arkansas, October 18th Letter at 3-4.

In addition, while the SSI alleges a nationwide conspiracy, the government has identified 13

alleged co-conspirator practitioners.    SSI at ¶¶35-42; Government’s 28-Day letter, dated

September 25, 2018 (“28-Day Letter”) at ¶4.E. The government has provided the entire grand
                                             6
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 7 of 17



jury presentation, expert disclosure, responded in detail to multiple defense motions, all email,

and reports of interview regarding all 13 alleged co-conspirators in the government’s possession.

The Indictment, as well as the substance and timing of discovery, eliminate the risk of unfair

surprise at trial and provide Defendants with adequate information necessary to prepare a

defense in this case.

       2. Request A.2.

       Defendants next request particulars identifying all speaker program events that the

government intends to allege were shams. This request should be denied.

       In its October 18th letter, the government informed Defendants that sham dinners that

occurred here in Massachusetts were overt acts in furtherance of the alleged conspiracy. October

18th letter at 4. Defendants were provided discovery at the time of arraignment, which included

the testimony of an Insys sales employee who scheduled and attended sham speaking programs

in Massachusetts for practitioners identified as co-conspirators in the case. Receipts for these

dinners, as well as company “sign-in” forms were marked as exhibits, reviewed by the witness

during her testimony, and provided to Defendants in discovery.

       The October 18th letter also informed Defendants that the government reserves the right

to introduce evidence of uncharged crimes at trial. United States v. Ramirez-Rivera, 800 F.3d 1,

44 (1st Cir. 2015); United States v. DeCologero, 530 F.3d 36, 54 (1st Cir. 2008); United States

v. Weiner, 3 F.3d 17, 22 (1st Cir. 1993) (“[D]espite the dismissal of the separate counts, the jury

was entitled to consider this evidence [underlying those counts] in support of the RICO counts”).

The government in this case has provided such notice, in part, because while each of the eight

practitioners identified in the SSI were paid bribes disguised as honoraria for numerous speaker

programs, some of those programs never occurred, or were mere social events for office staff and

friends of the respective practitioner.

                                                7
         Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 8 of 17



       In many cases, co-conspirators were paid honoraria bribes for more than one engagement

per week over extended periods of time. The statements and testimony of Insys employees, as

well as co-conspirator practitioners, provided to Defendants in discovery establish that witnesses

have difficulty providing the specifics of each speaker program.         Unlike United States v.

Davidoff, 845 F.2d 1151, 1154 (2d. Cir. 1988), a case cited by Defendants, the government in

this case has provided all schedules, speaker honoraria payments, sworn testimony, email, sign-

in sheets, receipts, program evaluations, and reports of interview with attendees in its possession

regarding each of the eight alleged co-conspirator practitioners identified in the SSI. Moreover,

in Davidoff, the indictment alleged extortion aimed at one company while the trial evidence

showed extortion aimed at different companies, which is not the case here. See United States v.

Bonventre, 646 Fed. Appx. 73, 79 (2d Cir. 2016) (affirming denial of bill of particulars and

distinguishing Davidoff on this basis), cert. denied, 137 S. Ct. 676 (2017). Defendants thus are

plainly in a position to test the government’s allegations at trial, including the memory and

accuracy of prospective witnesses.

       The Indictment, as well as the substance and timing of discovery, eliminate the risk of

unfair surprise at trial and provide Defendants with adequate information necessary to prepare a

defense to the government’s allegations regarding sham dinners. See United States v. Cadden,

Criminal No. 14-10363-RGS, 2015 WL 13683815, at *2 (D. Mass. Nov. 10, 2015) (Boal, M.J.)

(“A bill of particulars is not designed to be a discovery device or to permit defendants to preview

the evidence or the government's theory of the case) (collecting cases); United States v. Giese,

597 F.2d 1170, 1181 (9th Cir. 1979) (holding that a bill of particulars is not to be used as a

discovery device, with a defendant interrogating the government as to the precise details of every

alleged act).



                                                8
         Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 9 of 17



        3. Requests A.3 and A.4.

        Defendants request particulars identifying (a) “office staff” whose salaries the

government intends to allege at trial that Insys paid as a bribe or kickback,2 (b) Insys employees

whom the government intends to allege at trial performed “administrative tasks” as a bribe or

kickback, and (c) the nature of the administrative tasks that the government claims were bribes or

kickbacks. This request should be denied.

        The SSI identifies the services of three Insys employees that the government alleges were

paid as bribes to three of the eight co-conspirator practitioners identified in the Indictment. SSI

at ¶¶56-58. Further, in its October 18th letter, the government stated that sales representatives

were instructed to provide administrative assistance filling our prior authorization paperwork.

October 18th letter at 3.

        It is settled that a bill of particulars is intended to give the defendant only that minimum

amount of information necessary to permit the defendant to conduct his own investigation. See

United States v. Smith, 776 F.2d 1104, 1111 (3d Cir. 1985).              As described above, the

government has identified 13 alleged co-conspirator practitioners.          See SSI at ¶¶35-42;

Government’s 28-Day letter at ¶4.E. The government has provided sworn testimony, email, and

reports of interview demonstrating that sales representatives received direction, and at times

carried out their instructions, to fill out prior authorization paperwork, including “opt-in” forms,

for the 13 co-conspirator practitioners identified in the government’s 28-day letter. As such,

Defendants have been provided adequate information necessary to eliminate the risk of unfair

surprise at trial and provide Defendants with adequate information necessary to prepare a




2
  The government has identified more than office staff. Specifically, the government has
identified the services of employees paid by Insys who worked inside the medical office of
prescribing practitioners and related pharmacies as bribes and kickbacks. SSI at ¶¶53-58.
                                                9
       Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 10 of 17



defense in this case to allegations that Defendants used the services of Insys employees as bribes

and kickbacks.

       4. Requests A.5, A.6. and A.7.

       Defendants request particulars identifying the manner and means, patients, and legal

theories it intends to present at trial regarding honest services mail and wire fraud. This request

should be denied.

       The Indictment, which alleges a Glecier racketeering conspiracy, identifies five types of

racketeering activity through which Defendants agreed to conduct and participate in the affairs of

the enterprise, including both honest services mail fraud and honest services wire fraud. SSI at

¶24(b) and (e). In a section entitled “Demand: The Role of the Practitioner,” the Indictment

identifies the duty owed by practitioners to their patients. SSI at ¶¶6-7. In a section entitled,

“Manner and Means: Bribing Practitioners,” the SSI states that Defendants provided bribes and

kickbacks “in exchange for the practitioners: (1) increasing the number of new Subsys

prescriptions; and (2) increasing the dosage and number of units for new and existing

prescriptions.” SSI at ¶27. The SSI also gives examples of the bribes paid. SSI at ¶¶50-51 and

¶¶56-58.

        The SSI explicitly states that bribes and kickbacks paid to practitioners were the manner

and means by which Defendants sought to accomplish each of the alleged racketeering activities,

including both forms of honest services fraud. SSI at ¶27. Similarly, the SSI states that the

“defendants used bribes and kickbacks to: … b. deprive patients of the honest services of their

practitioners.” SSI at ¶30(b).

       Courts have recognized that a bill of particulars should not be used to conduct discovery

of the government's theory of a case. See Stryker Biotech, Criminal No. 09-10330-GAO, 2010

WL 2900684, *2; United States v. Mannino, 480 F. Supp. 1182, 1185 (S.D.N.Y. 1979).

                                                10
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 11 of 17



Notably, Defendants fail to cite a case requiring the government to list its legal theories and

arguments in a bill of particulars. The SSI explicitly informs Defendants of the government’s

allegations regarding honest services fraud. As such, the Indictment eliminates the risk of unfair

surprise at trial and provides Defendants with adequate information necessary to prepare a

defense in this case.

       5. Request A.7.

       Defendants’ request particulars identifying the specific patients that the government

intends to allege at trial were tangibly harmed by the alleged honest services fraud scheme. This

request should be denied.

       The Indictment alleges a RICO conspiracy and, as such, the government does not have to

establish that the alleged scheme was successful or resulted in any actual harm to any victim.

See United States v. Morosco, 822 F.3d 1, 9 n.2 (1st Cir.), cert. denied, 137 S. Ct. 251, 137 S.

Ct. 403 (2016). Nor is the government required to prove that Defendants knew the identity of

their victims. See United States v. Tum, 707 F.3d 68, 75 (1st Cir. 2013). In support of its

request, Defendants rely upon two cases, United States v. Davidoff, and United States v. Butt,

745 F. Supp. 34, 41 (D. Mass. 1990). As explained in Section 2 (A.2.) above, Davidoff is

inapposite because, unlike here, the Second Circuit held in that case that the denial of the

defendant's request for a bill of particulars was reversible error in which the defendant had been

indicted for extortionate schemes directed at one company in a RICO prosecution, but was

confronted at trial with evidence of extortions aimed at entirely different companies. Davidoff,

845 F.2d at 1154. The Second Circuit cautioned, however, that “[w]e do not mean to imply that

even in a RICO case the prosecution must always disclose in advance of trial every act it will

prove that may violate some criminal statute.” Id.



                                               11
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 12 of 17



        Butt too, when read in context, is inapposite. First, the section of the Butt opinion

regarding a bill of particulars offers no insight into the district court’s decision-making; rather,

Judge Young simply wrote that after a hearing, he would modify the order of the Magistrate.

Butt, 745 F. Supp. at 41. Furthermore, Judge Young did not grant a bill of particulars, but

instead directed the government to provide the names and addresses twenty days before trial. Id.

        Accordingly, Defendants’ request for the names of patients is not an effort to understand

the charge against them, but rather an effort to obtain a court order requiring the government to

produce a list of its witnesses at trial. The government intends to provide a witness list as

required by the Pre-Trial Order in this case. See Pretrial Order, dated January 24, 2018 (ECF

277).

        6. Request “B.”

        Defendants request particulars identifying “[a]ny allegedly false, misleading, or

otherwise fraudulent communications between Insys and insurance companies or pharmacy

benefit managers that the government intends to allege at trial, other than the 154 telephone calls

listed in its disclosure of August 21, 2018.” Defendant’s Motion at 2 (emphasis added). This

request should be denied.

        The government’s October 18th letter informed the Defendants that it anticipates relying

upon a list of approximately 150 calls provided to the defense as part of a bill of particulars for

the First Superseding Indictment. Defendants take issue with the government’s notice that it

reserves the right to amend the list.       Demands for exhaustive lists of, and specific detail

regarding, every false statement that the government may use in proving a conspiracy or scheme

to defraud are consistently and routinely rejected as exceeding the requirements of Rule 7(f).

See, e.g., United States v. Godfrey, Criminal No. 11-10279-RWZ, 2013 WL 1414887, at *1 (D.

Mass. Apr. 5, 2013); United States v. Lacerda, Criminal No. 12-303 (NLH/AMD), 2013 WL

                                                  12
         Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 13 of 17



3146835, at *15 (D.N.J. June 19, 2013) (A “request to compel the Government to identify any

and all false and fraudulent statements made as part of the alleged criminal scheme is beyond the

proper scope of a bill of particulars.”) (citation and internal quotation marks omitted); United

States v. Zoernack, Criminal No. 04-868 (LTS), 2005 WL 1837962, at *4 (S.D.N.Y. Aug. 2,

2005).

         The Indictment, as well as the substance and timing of discovery, eliminate the risk of

unfair surprise at trial and provide Defendants with adequate information necessary to prepare a

defense to the allegations of fraud in this case.

         7. Request C.1

         Defendants request particulars identifying, “the acts in violation of the Controlled

Substances Act that the government intends to allege at trial, including the specific illicit Subsys

prescriptions, if any, that the government intends to allege at trial are attributable to the charged

conduct.” Defendants’ Motion at 2. This request should be denied.

         The Indictment, which is pled in the Glecier format, identifies five types of racketeering

activity through which the Defendants agreed to conduct and participate in the affairs of the

enterprise, including offenses involving the distribution of controlled substances in violation of

the Controlled Substances Act (“CSA”), 21 U.S.C. § 841(a)(1). SSI at ¶24(c). In a section

entitled “Demand: The Role of the Practitioner,” the Indictment asserts, “a prescription for a

controlled substance must be issued for a legitimate medical purpose by an individual

practitioner acting in the usual course of his professional practice.” SSI at ¶6. Further, the

Indictment alleges that Subsys could only be prescribed by a licensed medical practitioner in the

usual course of professional practice, for a legitimate medical purpose. Id.   In a section entitled,

“Manner and Means: Bribing Practitioners,” the SSI states that the Defendants provided bribes

and kickbacks “in exchange for the practitioners: (1) increasing the number of new Subsys

                                                    13
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 14 of 17



prescriptions; and (2) increasing the dosage and number of units for new and existing

prescriptions.” SSI at ¶27. The SSI also gives examples of the bribes paid. SSI at ¶¶50-51 and

¶¶56-58.

        The SSI explicitly states that bribes and kickbacks paid to practitioners were a manner

and means by which the Defendants sought to accomplish each of the alleged racketeering

activities, including illegal distribution of fentanyl. SSI at ¶27. Similarly, the SSI states that the

“defendants used bribes and kickbacks to: … c. cause practitioners to prescribe Subsys without

regard to the medical condition affecting individual patients, and therefore, outside the usual

course of professional practice and not for a legitimate medical purpose.”            SSI at ¶30(c).

       Accordingly, Defendants request for “the acts” in violation of the CSA is, in effect, a

request for the government to list every bribe or kickback paid during the alleged conspiracy.

That request here is not supported by established precedent. See United States v. Reichel,

Criminal No. 15-0324-DPW, Dkt. No. 21 (D. Mass. Feb. 10, 2016) (Boal, M.J.) (listing cases).

Here, the SSI explicitly informs Defendants of the government’s allegations regarding illegal

distribution of fentanyl. As such, the Indictment eliminates the risk of unfair surprise at trial and

provides the Defendants with adequate information necessary to prepare a defense.

       8. Request C.2.

       Defendants’ request particulars identifying the specific patients that the government

intends to allege at trial were tangibly harmed as a result of being prescribed Subsys. This

request should be denied for the same reasons set forth above with respect to request A.7.

       9. Request C.3.

       Defendants request particulars identifying the manner and means by which Defendants or

their alleged co-conspirators allegedly sought to impair, impede, or obstruct the DEA, other than

the allegations in SSI paragraphs 72 and 73. This request should be denied.

                                                 14
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 15 of 17



       As described above, the government focused its allegations on 13 alleged co-conspirator

practitioners. SSI at ¶¶35-42; Government’s 28-Day letter, dated September 25, 2018 (“28-Day

Letter”) at ¶4.E. The government has provided the government’s entire grand jury presentation,

all email, and reports of interview regarding all 13 alleged co-conspirators in the government’s

possession. The Indictment, as well as the substance and timing of discovery, eliminate the risk

of unfair surprise at trial and provide Defendants with adequate information necessary to prepare

a defense in this case.

       10. Request D.1.

       Defendants request particulars identifying the acts in Massachusetts that the government

intends to allege at trial as being in furtherance of the alleged RICO. Defendants’ Motion at 2.

This request should be denied.

       It is settled that “in a conspiracy case venue is proper in any district in which an act in

furtherance of the charged conspiracy has taken place, even if a particular coconspirator was not

himself physically present in that district.” United States v. Santiago, 83 F.3d 20, 25 (1st Cir.

1996). It is also long settled that specific acts in the district of prosecution need not be unlawful

to constitute overt acts giving rise to venue in the District of Massachusetts. See United States v.

Medina, 761 F.2d 12, 15 (1st Cir. 1985). Moreover, venue for RICO offenses lies in any district

where the RICO enterprise conducted business. See United States v. Pepe, 747 F.2d 632, 664

n.56 (11th Cir. 1984); United States v. Aiken, 76 F. Supp. 2d 1346, 1349-51 (S.D. Fla. 1999)

(venue appropriate where, “the activities of the enterprise are alleged to touch a number of

districts across the United States, including [the District where the case prosecuted].”); United

States v. Napolitano, 552 F. Supp. 465, 482 (S.D.N.Y. 1982) (denying motion to transfer venue

on ground that certain acts took place outside the Southern District because “[t]he government

alleges that the criminal enterprise which the indictment charges, operated in this district”).

                                                 15
        Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 16 of 17



        Here, the Indictment alleges that Insys operated in interstate commerce, including in the

District of Massachusetts. SSI at ¶1. The Indictment also alleges that he Defendants sought to

arrange, coordinate, and pay bribes and kickbacks to targeted practitioners throughout the United

States, including in the District of Massachusetts. SSI at ¶32. The government’s letter of

October 18, 2018, informed the Defendants:

                We note that this office has previously provided discovery that
                includes evidence that Insys sold Subsys in Massachusetts, that
                Insys employees worked in the District, and faxed and emailed
                information to corporate headquarters from the District. Further,
                the government has provided sworn testimony from former Insys
                employees, as well as dinner receipts, of fraudulent speaker
                programs that occurred in this District. The government has also
                provided sworn testimony of a former Insys sales manager
                assigned to the District of Massachusetts, who described (a)
                instruction to have sales reps fill our prior authorizations for
                Subsys on behalf of the practitioner, (b) pressure to sell Subsys for
                non-cancer related pain, and (c) a process, announced by the
                company, to remove from the speaker program those practitioners
                that were not writing adequate numbers of prescriptions for
                Subsys.

October 18th letter at 4.

        The Indictment, the substance and timing of discovery, as well as the government’s

October 18, 2018 letter eliminate the risk of unfair surprise at trial and provide Defendants with

adequate information necessary to address venue in this case.3




3
 If Defendants intend to seek a change a venue, the United States requests they be ordered to do
so prior to trial.
                                              16
       Case 1:16-cr-10343-ADB Document 512 Filed 10/30/18 Page 17 of 17



                                            Conclusion

       WHEREFORE, for the reasons set forth above, this Court should deny Defendants’

Renewed Motion for a Bill of Particulars.

Date: October 30, 2018                        Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                    By:      /s David G. Lazarus
                                             DAVID G. LAZARUS (BBO 624907)
                                             K. NATHANIEL YEAGER (BBO 630992)
                                             Assistant U.S. Attorneys
                                             One Courthouse Way, Ste. 9200
                                             Boston, MA 02210
                                             (617) 748-3100
                                             nathaniel.yeager@usdoj.gov
                                             david.lazarus2@usdoj.gov



                                    Certificate of Service

       I, David G. Lazarus, hereby certify that the foregoing document filed through the ECF
system will be sent electronically to counsel for the defendants.

                                    By:      /s/ David G. Lazarus
                                             DAVID G. LAZARUS
                                             Assistant United States Attorney




                                               17
